Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/427805     Attorney's Docket #: 7850PPL-20
Filing Date: 8/2/2021; 					
Applicant: Brain Cobb et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment filed 6/21/2022 has been acknowledged.
Claims 16, 19, 20 and 24-26 have been cancelled.
New claims 27-31 have been added.

Priority
This application is a national state application under 35 USC 371 of PCT Application # PCT/EP2020/052511, having an international filing date of 31 January 2020, which designated the United States, which PCT application claimed the benefit of Great Britain Application # 1901556.9 filed 5 February 2019. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15,17-18, 21-23 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata (U.S. Patent Application Publication # 2019/0035744 A1).
In regards to claim 1, Kawabata (figures 1-49) specifically figures 1 and 2 show an interposer subassembly 11B for an electronic system having at least one integrated circuit (IC) component 32, comprising: a flexible base layer 20, having a first surface 
(top of 20) and an opposing second surface (bottom of 20), at least one active electronic circuit component 31 comprising a thin film of semiconductor (see figure 1 and 2; see paragraph [0066]), operatively integrated and embedded directly within said flexible base layer 20, at least one first patterned contact layer 23, provided on any one of said first surface (top surface of 20) and said second surface (bottom surface of 20) of said flexible base layer 20, and configured to operably interface with said at least one active electronic circuit component 31 and the at least one IC component 32.
In regards to claim 2, Kawabata further comprising at least one second patterned contact layer 26, provided on said flexible base layer 20 at a surface opposite to said first patterned contact layer 23, and configured to operably connect to any one or any combination of said at least one active electronic circuit component 31 said first patterned contact layer 23, and the at least one IC 32.
In regards to claim 3, Kawabata show wherein said at least one first patterned contact layer 23 comprises a plurality of first contact elements 24 having a first line pitch, and said at least one second patterned contact layer 26 comprises a plurality of second contact elements having a second line pitch.
In regards to claim 4, Kawabata show wherein said first line pitch is different to said second line pitch.
In regards to claim 5, Kawabata further comprises at least one passive electronic circuit component (32; see paragraph [0066] and figures 3 and 4), operatively integrated within said flexible base layer 20 and operably connected to said at least one active electronic circuit component 31 and/or said at least one first patterned contact layer 23.
In regards to claim 6, Kawabata further comprises at least one conductive via (vertical via portion connected to 25G), extending through at least a portion of said flexible base layer 20 between said first surface (top surface of 20) and said opposing second surface (bottom surface of 20), configured to operably connect any one or any combination of said at least one active electronic circuit component 31, said at least one passive electronic circuit component 32, said at least one first patterned contact layer 23 and said at least one second patterned contact layer 26.
In regards to claim 7, Kawabata show wherein said flexible base layer 20 comprises at least one dielectric layer material 22 integrated within at least a portion of said flexible base layer 20 and/or on at least a portion of said first surface (top surface of 20) of said flexible base layer 20 and/or on at least a portion of said opposing second surface (bottom surface of 20) of said flexible base layer 20.
In regards to claim 8, Kawabata further comprises at least one thermal management layer 60, operatively coupled to said flexible base layer 20, and configured to transfer heat energy away from any one or any combination of said at least one active electronic circuit component 31, said at least one first patterned contact layer 23, said at least one second patterned contact layer 26, said at least one passive electronic circuit component 32, and said at least one conductive via (vertical via portion connected to 25G).    
In regards to claim 9, Kawabata show wherein at least a portion of said at least one thermal management layer 60 is electrically insulating.
In regards to claim 10, Kawabata show wherein said at least one thermal management layer 60 has a predetermined coefficient of thermal expansion (CTE) (inherent; see page 5, lines 20-27).
In regards to claim 11, Kawabata show wherein said at least one thermal management layer 102 is a heat sink (see paragraphs [0014]-[0135]) and/or a heat spreader embedded within said flexible base layer 20 and thermally conductively coupleable (through 25G) to the at least one IC component .
In regards to claim 12, Kawabata show said at least one active electronic circuit component 31 is formed from any one of a semiconductor material has a predetermined dopant concentration (silicon) and/or metal 25G integrated into said flexible base layer 20. 
In regards to claim 13, Kawabata show wherein said predetermined dopant concentration is a predetermined concentration profile graduation of dopants (silicon).
In regards to claim 14, Kawabata show wherein said at least one active electronic circuit 31 component is a transistor (see paragraph [0002]).
In regards to claim 15, Kawabata show wherein said at least one passive electronic circuit component 31 comprises a metal integrated into said flexible base layer 20.
In regards to claim 17, Kawabata show wherein said at least one first patterned contact layer 23 is made of an electrically conductive material.
In regards to claim 18, Kawabata show wherein said electrically conductive material 23 comprises at least one metal.
In regards to claim 21, Kawabata show configured so as to provide a predetermined graduation of the coefficient of thermal expansion (CTE) (inherent; see paragraph [0084]).
In regards to claim 22, Kawabata show an electronic system comprising: interposer subassembly 11B according to claim 1, at least one first electronic component 32 mounted to and electrically connected to said interposer subassembly 11B. 
In regards to claim 23, Kawabata show wherein said at least one first electronic component 32 is at least partially encased within an encapsulant material 40.
In regards to claim 29, Kawabata show wherein said at least one first electronic component 31 is electrically connected to said interposer subassembly in a flip-chip configuration (see figure 2).
In regards to claim 30, Kawabata show wherein said at least one passive electronic circuit component (32; see paragraph [0066]) is any one of a resistor, capacitor, inductor and diode.
In regards to claim 31, Kawabata show wherein said flexible base layer 20 is formed from any one or any combination of substrate, glass, polymer, cellulose and metal (see paragraph [0148]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawabata (U.S. Patent Application Publication # 2019/0035744 A1) in view of Cheah et al. (W0 # 20116/048347 A1).
In regards to claim 27, Kawabata show the features of the claimed invention as detailed above, but fail to explicitly show wherein said encapsulant material comprises a polymer wherein said encapsulant material comprises a polymer. 
In regards to claim 27, Cheah et al. show wherein said encapsulant material (page 3, lines 17-19) comprises a polymer (page 3, lines 17-19).
	Therefore, it would have been obvious to one of ordinary skill in the art to Cheah et al.’s encapsulant material comprising polymer to modify Kawabata’s encapsulation for the purpose of allowing more flexibility in the functions provided for the product and allows the product to use smaller packaged dies.

In regards to claim 28, Kawabata show the features of the claimed invention as detailed above, but fail to explicitly show wherein said at least one first electronic component is electrically connected to said interposer subassembly by at least one wire bond.
 	In regards to claim 28, Cheah et al. show wherein said at least one first electronic component 114,116 is electrically connected to said interposer subassembly by at least one wire bond (see page 3, lines 25-33; page 7, line 31- page 8, line 3).

	Therefore, it would have been obvious to one of ordinary skill in the art to Cheah et al.’s one wire bond to modify Kawabata’s flip chip connections the purpose of allowing more flexibility in the functions provided for the product and allows the product to use smaller packaged dies.


Response
     Applicant's arguments filed 6/21/2022 have been fully considered, but are moot in view of the new grounds of rejections detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









10/27/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826